Citation Nr: 1601799	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  13-33 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for chronic fatigue, to include as secondary to service-connected irritable bowel syndrome (IBS).

2. Entitlement to service connection for hysterectomy, to include as secondary to IBS.

3. Entitlement to service connection for depression, to include as secondary to IBS


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to December 1989 and January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran testified before the undersigned in a November 2015 hearing.  The hearing transcript was associated with the claims file and reviewed.

The issues of service connection for a mental health disability and hysterectomy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence shows that the Veteran experiences chronic fatigue as a symptom of service-connected IBS.


CONCLUSION OF LAW

The criteria for service connection for chronic fatigue have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board grants service connection for chronic fatigue and remands the other claims on appeal, the Veteran cannot be prejudiced by this decision and discussion of compliance with the Veterans Claims Assistance Act and implementing regulations is not necessary.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by her senses, and the Board finds the Veteran's statements credible as she has been detailed and generally consistent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a). 

The Board reviewed the evidence and finds that the criteria for service connection for chronic fatigue have been met.  See 38 C.F.R. § 3.303.

The evidence shows chronic fatigue as a symptom of service-connected IBS.  Treatment records from 2005 to 2015 show complaints of fatigue.  The records do not show an independent diagnosis of chronic fatigue syndrome but instead discuss chronic fatigue as a symptom of another disorder.  As a symptom of a separate disorder, chronic fatigue would not be considered an undiagnosed illness or a medically unexplained chronic multisymptom illness related to Persian Gulf service and subject to section 3.317.  See 38 C.F.R. § 3.317.  

Nevertheless, the Veteran should be compensated for a symptom of a service-connected disability.  March 2007 private records show chronic fatigue with an unknown etiology.  However, the VA examiner in July 2010 opined that chronic fatigue was as likely as not related to chronic IBS.  During the Board hearing, the Veteran reported increased fatigue during IBS flares.  The April 2010 examiner wrote that there is a known diagnosis for all the claimed conditions and found chronic fatigue was most likely due to depression.  Similarly, private providers in 2005 and 2006 discussed chronic fatigue along with depression and mental health treatment.  If a symptom cannot be conclusively attributed to one disability over another, the reasonable doubt doctrine dictates that the symptom be attributed to the service-connected disability.  Mittlieder v. West, 11 Vet. App. 181 (1998); see also 38 C.F.R. §§ 3.102, 4.3.  Here, the evidence is in relative equipoise on the question of the cause of chronic fatigue.  Resolving all doubt in the Veteran's favor, the Board finds that chronic fatigue is due to service-connected IBS.  The rating code for IBS does not consider fatigue symptoms, and chronic fatigue should be separately rated.  See 38 C.F.R. §§ 3.310, 4.114, Diagnostic Code 7319.  


ORDER

Service connection for chronic fatigue, as a symptom of IBS, is granted.


REMAND

Additional development is needed for the Veteran's hysterectomy and depression claims.  First, the VA examinations were inadequate because they did not provide sufficient reasons and bases to determine whether these conditions are related to IBS.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Further, the examiner did not address whether either of these conditions could be related to service.  See id.  Service treatment records show menstrual irregularity in December 1989 and February 1991, an abdominal mass in April 1991, and a report of depression and excessive worry in January 1991.  During the Board hearing, the Veteran noted feelings being triggered by her service.  The AOJ should obtain addendum opinions.  

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the April 2010 examiner, or another appropriate examiner, to provide an opinion on depression and hysterectomy and address the following:

a. Are any of the Veteran's current mental health diagnoses at least as likely as not related to service?  Please note her report of depression and excessive worry in January 1991 and that her feelings were triggered by her service and being away from her six-month-old baby.  Also note treatment and diagnosis of depression in 1993.

b. Are any of the Veteran's current mental health diagnoses at least as likely as not caused by IBS?

c. Are any of the Veteran's current mental health diagnoses at least as likely as not aggravated beyond the natural progression by IBS?

d. Was the Veteran's hysterectomy at least as likely as not related to problems that began in service, including menstrual irregularity noted in December 1989 and February 1991 and an abdominal mass noted in April 1991?

e. Was the Veteran's hysterectomy at least as likely as not caused by IBS?

f. Was the need for a hysterectomy at least as likely as not aggravated (worsened) by IBS?

Please consider all relevant lay and medical evidence and provide reasons and bases for the opinion.  If the examiner cannot provide an opinion without resort to speculation, the examiner should explain whether the limitation is due to the lack of evidence or scientific/medical knowledge.

3. If any benefit sought on appeal remains denied, issue a Supplement Statement of the Case, and return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


